— Appeal from a judgment of the Supreme Court (Lamont, J.), rendered March 25, 2010 in Albany County, convicting defendant upon his plea of guilty of the crime of criminal possession of stolen property in the fifth degree.
Defendant pleaded guilty to criminal possession of stolen property in the fifth degree and waived his right to appeal. He was thereafter sentenced, in accordance with the plea agreement, to time served and three years of probation. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
*1144Lahtinen, J.E, Spain, Malone Jr., Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.